Mr. Justice Scott delivered the opinion of the Court: The errors assigned on the rulings of the court in giving and refusing instructions, raise all the questions deemed material to the decision of the case. The action was brought by appellee, who is the-son of appellant, to recover a sum of money which it is alleged appellant received to his use in the spring of 1865. The authorities of the county of Cook, and of the 9th ward of the city of Chicago, in consideration that appellee would enlist in the military service of the United States, agreed to and did pay him $450, which sum was paid over to appellant, and is the money now in controversy. It is not denied that appellant received the bounty of appellee about the time he enlisted, in 1865, but the defense sought to be interposed to the action is, that appellee, at the date of his enlistment, was a minor under the age of eighteen years, and that appellant, as his father, was entitled to his earnings during his minoriiy, and the bounty paid to him was in fact earnings, and hence it is said no action can be maintained. It is a familiar principle, that a'father is entitled to the wages and ordinary earnings of his minor son, unless such right has been voluntarily relinquished, or forfeited by some act on the part of the father. The rule rests on the theory that, during minority, his father is under obligations to take care of, clothe and educate his minor son, and, in consideration thereof, he is entitled to receive whatever wages the son may earn during that period. While the father may rightfully receive to his own use all the wages or money which the son may acquire for his labor or service, he is not entitled to any extraordinary gains which the minor may acquire out of the usual course of his service. The case of Carson v. Watts, 3 Doug. 350, was an action by the master to recover prize money gained by an apprentice serving on board a letter of marque ship, and it was held that the master could not recover, on the ground that it was not the ordinary earnings of the apprentice. Whatever may be the true deiinition of the money in this instance, whether it was earnings or mere bounty, it was certainly not the ordinary gains of the son in any service, and under the rule in Carson v. Watts, supra, would not go to the father. No rule of the common law is better settled than that a minor may take property, real or personal, by gift, donation, devise or legacy, and hold the same independently of his father. Parmelee et at. v. Smith, 21 Ill. 620. The money which is the subject of this action, is what it purports to be—bounty. It was not wages, in the ordinary meaning of that term. It was given to appellee to induce him to enter the military service of the United States for a certain fixed compensation. Anything that is a mere gratuity, a gift, to a minor, not compensation for services, belongs absolutely to him, and his father may not withhold it. An illustration may be given: If a person involved in sudden peril should be rescued by a minor, and such person should bestow upon him a munificent reward, surely his father could not claim it on the ground it was compensation for services. In Banks v. Conant, 14 Allen, 497, it was said by the court: “ Whatever, therefore, an infant acquires which does not come to him as a compensation for services rendered, belongs absolutely to him, and his father can not interpose any claim to it.” The case last cited is analogous to the one at bar, and it was there held that bounty paid to a minor to induce him to enlist in the military service, belonged to such minor, and his father could not recover it. In this instance the money was not given to appellee in consideration of services rendered or to be rendered, for he might have been discharged on the next day after he was mustered into the service, on account of sudden inability to serve longer, and he would still have been entitled to retain his bounty. The instructions given on behalf of appellee embody, in substance, the principles stated, and were such as the character of the case required. There was no error in the court in refusing to give instructions that asserted a contrary doctrine, and the judgment must be affirmed. Judgment affirmed. Mr. Chief Justice Lawrence,¡Mr. Justice Walker, and Mr. Justice Sheldon, dissent, holding that the so-called bounty was nota gift, or gratuity, in the true meaning of those terms, but a compensation for services to be rendered, and therefore belonged to the father of the minor.